DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,382,859 and claims 1-5 of U.S. Patent No. 10,602,247.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a loudspeaker comprising an enclosure, at least one dynamic driver mounted in the enclosure, and at least one porous monolithic block, a porous sound adsorber material or a gas adsorbing material comprising porous particles mounted in the enclosure, wherein at least one of the porous monolithic block or the adsorber material comprises pores or first pores having a diameter in the range between 0.7 µm to 30 µm.
Claims 1-8 of U.S. Patent No. 10,382,859 and claims 1-5 of U.S. Patent No. 10,602,247 do not claim that the enclosure comprises a plurality of sub-enclosures acoustically coupled to each other.  However, the Examiner takes the Office Notice that providing an enclosure of a loudspeaker system comprising a plurality of sub-enclosures acoustically coupled to each other is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the enclosure as claimed in claims 1-5 and 9 of the present invention comprising any sub-enclosures such as a plurality of sub-enclosures, wherein the at least one porous monolithic block is mounted within at least one of the sub-enclosures depending on the applications and the desired frequency characteristics of the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2009/0245562) in view of Slotte (US 2010/0206658) and/or Cao (US 2019/0062170).
Regarding claim 1, Saiki teaches a loudspeaker (1, 9, 10, 11, 12) comprising an enclosure (10, 90), 5at least one dynamic driver (11, 91) mounted in the enclosure (10, 90) and at least one porous monolithic block (12, 92) mounted within the enclosure (figures 1A, 1B, 15).  
Saiki does not specifically disclose that at least one of the porous monolithic block comprises the pores or first pores having a diameter as claimed.  However, providing a gas adsorber, a sound absorbing material or a porous monolithic block in a speaker system comprising the pores having a diameter in the range between 0.7 µm to 30 µm is known in the art.
Slotte and/or Cao teaches a speaker system comprising a gas adsorber, a sound absorbing material particle or a porous monolithic block comprising the pores having a diameter in the range between 0.7 µm to 30 µm (paragraph [0041] in Slotte; and paragraphs [0015] and [0038] in Cao).
Therefore, it would have been obvious to one skilled in the art to provide any material for the gas adsorber or a porous monolithic block in the system of Saiki such as providing the porous monolithic block comprising the pores having a diameter in the range between 0.7 µm to 30 µm, as taught by Slotte and/or Cao for providing a good sound-absorbing material and for an alternate choice depending on the desired frequency characteristics in the system.
Regarding claim 2, as broadly claimed, Saiki shows the shape of the at least one porous monolithic block (12) being adapted to the shape of the enclosure (figure 1B).  
Regarding claim 3, as broadly claimed, Saiki shows the enclosure (10) having a contour and the at least one 10porous monolithic block being mounted into the enclosure in a form-fit manner corresponding to the contour of the enclosure (figure 1B). 
Regarding claim 5, 15 Saiki teaches the at least one porous monolithic block that comprises a zeolite material (paragraphs [0009] and [0092]).
Regarding claim 9, Saiki teaches a mobile device (paragraph [0016]) comprising the loudspeaker.
Regarding claim 4, Saiki et al. in view of Slotte and/or Cao does specifically disclose that the enclosure comprises a plurality of sub-enclosures acoustically coupled to each other.  However, the Examiner takes the Office Notice that providing an enclosure of a loudspeaker system comprising a plurality of sub-enclosures acoustically coupled to each other is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the enclosure in the system of Saiki in view of Slotte and/or Cao comprising any sub-enclosures such as a plurality of sub-enclosures and the at least one porous monolithic block being mounted within one of the sub-enclosures depending on the applications and the desired frequency characteristics of the system.

Claim 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schoffmann et al. (US 2015/0072723) in view of Saiki (US 2009/0245562) and further in view of Slotte (US 2010/0206658) and/or Cao (US 2019/0062170).
Regarding claim 1, Schoffmann et al teaches a loudspeaker (figures 1, 2) comprising an enclosure (10, 12, 18 and/or 22), 5at least one dynamic driver (20) mounted in the enclosure (figures 1, 2, 3), and at least one monolithic block (the sound absorbing material 30, paragraph [0014]) mounted within the enclosure (figures 1, 2).  
Schoffmann et al. does not specifically disclose that the at least one monolithic block (30) is the porous monolithic block.  However, providing a sound or gas absorbing material in a loudspeaker system comprising a porous material is known in the art.
Saiki teaches a loudspeaker system comprising a sound or gas absorbing material (12, 92) that comprises a porous material (paragraphs [0003], [0086] and [0091]).
Therefore, it would have been obvious to one skilled in the art to provide any material for the sound or gas absorbing material for the monolithic block in the system of Schoffmann et al. such as providing the porous monolithic block, as taught by Saiki, for providing a better absorbing material and better providing the desired frequency characteristics in the system.
Schoffmann et al. in view of Saiki does not specifically disclose that at least one of the porous monolithic block comprises the pores or first pores having a diameter as claimed.  However, providing a gas adsorber, a sound absorbing material or a porous monolithic block in a speaker system comprising the pores having a diameter in the range between 0.7 µm to 30 µm is known in the art.
Slotte and/or Cao teaches a speaker system comprising a gas adsorber, a sound absorbing material particle or a porous monolithic block comprising the pores having a diameter in the range between 0.7 µm to 30 µm (paragraph [0041] in Slotte; and paragraphs [0015] and [0038] in Cao).
Therefore, it would have been obvious to one skilled in the art to provide any material for the gas adsorber or a porous monolithic block in the system of Schoffmann et al. in view of Saiki such as providing the porous monolithic block comprising the first pores having a diameter in the range between 0.7 µm to 30 µm, as taught by Slotte and/or Cao for providing a good sound-absorbing material and for an alternate choice depending on the desired frequency characteristics in the system.
Regarding claim 2, as broadly claimed, Schoffmann et al. in view of Saiki shows the shape of the at least one porous monolithic block (30) being adapted to the shape of the enclosure (figures 2, 3 in Schoffmann et al.).  
Regarding claim 3, as broadly claimed, Schoffmann et al. shows the enclosure having a contour and the at least one 10porous monolithic block (30) being mounted into the enclosure in a form-fit manner corresponding to the contour of the enclosure (figures 1, 2). 
Regarding claim 4, Schoffmann et al. shows the enclosure comprising a plurality of sub-enclosures (24, 24A, 24B, 37, and see the sub-enclosures in the housing 12, 22 in figures 1, 2, 3, 4) acoustically coupled to each other, and the at least one porous monolithic block (30) being mounted within the one of the sub-enclosures (figures 2, 3, 4).
Regarding claim 5, 15 Schoffmann et al. in view of Saiki teaches the at least one porous monolithic block that comprises a zeolite material (paragraphs [0009] and [0092] in Saiki).
Regarding claim 9, Schoffmann et al. in view of Saiki teaches a mobile device (paragraphs [0004] and [0012] in Schoffmann et al.) comprising the loudspeaker.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 9 have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acharya et al. (US 2020/0095392) teaches an acoustically active material that may be used to improve the sound output of micro-speakers in the low frequency audible range, wherein the acoustically active material may have average pore sizes ranging from between 1nm and 100 microns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
December 1, 2022